UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-19294 RehabCare Group, Inc. (Exact name of Registrant as specified in its charter) Delaware 51-0265872 (State of Incorporation) (I.R.S.Employer Identification No.) 7733 Forsyth Boulevard, 23rd Floor, St.Louis, Missouri 63105 (Address of principal executive offices and zip code) (800) 677-1238 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months, and (2)has been subject to such filing requirements for the past 90days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨ Nox As of July 31, 2009, there were 18,450,101 outstanding shares of the registrant’s common stock. - 1 - REHABCARE GROUP, INC.
